ATTORNEY GRIEVANCE COMMISSION              *     IN THE
OF MARYLAND                                *     COURT OF APPEALS
                                           *     OF MARYLAND
     Petitioner                            *
                                           *     Misc. Docket AG
V.                                         *     No. 0060
                                           *     September Term, 2016
FRED KELLY GRANT                           *
                                           *     Circuit Court
             Respondent                    *     for Anne Arundel County
                                           *     Case No. C-02-CV-16-003564
                                           *
                ***********************************************


                                             ORDER

       Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein

pursuant to Maryland Rule 19-736 and Respondent's acknowledgement therein that sufficient

evidence exists to sustain allegations that he committed professional misconduct in violation of

Rules 1.3, 1.4(a)(2)-(3) & (b), l.5(a) &(b), l.15(a)(c) & (d), l.16(d), 8.l(b) and 8.4(d) of the

Maryland Lawyers' Rules of Professional Conduct in effect prior to July 1, 2016, it is this

21st day of ________
__             April , 2017,

       ORDERED, by the Court of Appeals of Maryland, that Fred Kelly Grant, Respondent, is

hereby indefinitely suspended by consent from the practice of law in this State, effective July 3,

2017; and it is further

       ORDERED, that on July 3, 2017, the Clerk of this Court shall strike the name of Fred

Kelly Grant from the register of attorneys in this Court, notify Respondent of such action, and

comply with the notice provisions set forth in Maryland Rule 19-761(b).



                                                       /s/ Clayton Greene Jr.
                                                       Senior Judge